DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 7/14/2021.

As for Applicant’s argument regarding the amendment to independent claim 1 overcoming the Kim reference: “Kim describes that a signal receiving part 221 receives sensing signal Sse from sensing electrode 120 and receives noise signal Sno from detecting electrode 160. The detecting electrode 160 is not a display electrode. No display driving voltage is supplied to the detecting electrode 160.” (Remarks, page 8); examiner agrees.  Therefore, claim 1 is in condition for allowance and the applicant’s remaining arguments are moot.

The dependent claims are also in condition for allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carlo Ocampo (Reg. No. 65,328) on 9/10/2021.

The application has been amended as follows:

	Cancel claims 11-19.


Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claim 1, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626